DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, drawn to a method for in situ measurement of an oxidation/reduction potential (ORP) or pH of a solution comprising iron in the reply filed on November 23, 2021 is acknowledged.  Applicant further elects Species A1 (claims 1, 6-7, and 11-12) and Species B1 (claims 2-4), making claims 1-4, 6-7, and 9-15 pending for examination.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 4: “ferric and ferrous iron” should be “ferric and ferrous ions”
Claim 6, line 5: “ferric to ferrous iron” should be “ferric to ferrous ions”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 7, and 9-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the 101 analysis on the patentable eligible subject matter is presented as follows:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.  Claim 1 is directed to a method for in situ measurement of an oxidation/reduction potential (ORP), which is a process and falls within four statutory categories of invention.
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. MPEP 2106.04(II).  Claim 1 recites “comparing the kinetic parameters to ORP calibration data for the electrode system to determine the ORP of the solution.”  The limitation is directed to one of the judicial exceptions, i.e., abstract idea, because this limitations recites comparing the measured kinetic parameter and the ORP calibration data is simple enough that it can be practically preformed in the human mind and falls into the “mental process” group of abstract ideas.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Claim 1 recites the additional element of an electrode system comprising a working electrode, a counter electrode and a pseudo-reference electrode for measuring the kinetic parameter.  This step performed on the additional element, i.e., the electrode system comprising a working electrode, a counter electrode and a pseudo-reference electrode, that is necessary for use of the recited judicial 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  Claim 1 recites the additional element, i.e., the electrode system comprising a working electrode, a counter electrode, and a pseudo-reference electrode, which is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  As explained in Step 2A Prong Two, the “measuring” step is insignificant extra-solution activities.  Further, it is also well-known in the art.  The prior art, Yue (G. Yue, Speciation of the H2SO4-Fe2(SO4)3-FeSO4-H2O system and development of an expression to predict the redox potential of the Fe3+/Fe2+ couple up to 150 ºC, Hydrometallurgy 147-148, 2014, page 196-209), discloses the redox behavior of the ferric-ferrous couple in H2SO4 on Pt, for example, the kinetic parameters such as exchange current density, that can be used for the redox potential measurements in the H2SO4-Fe2(SO4)3-FeSO4-H2O system over a wide range of temperatures (page 200, Col. 1, para. 2, lines 1-4 and 10-12, para. 3, lines 1-2).  The electrochemical nd Edition, Sept. 24, 2012, Chapter 4 Electrochemical Corrosion, page 87-125), discloses a potentiostatic-circuit/polarization-cell experimental arrangement for the system iron/water (Fig. 4.5; page 101, line 12), which includes a working electrode (Fig. 4.5; page 100, para. 2, line 7), a reference electrode (Fig. 4.5; page 101, line 1), and an auxiliary electrode (i.e., a counter electrode) (Fig. 4.5; page 100, last two lines), and a voltmeter used to measure the potential of the working electrode relative to the reference electrode (page 101, lines 3-4).  The current densities based on the relative sizes and locations of anodic and cathodic areas (page 108, para. 2, line 1) are calculated, and the anodic current density relates directly to the corrosion intensity as mass loss per unit time per unit area, or to corrosion penetration rate as a linear dimension loss per unit time (page 108, para. 2, lines 7-10).  Thus, the step “measuring a kinetic parameters at an electrode surface of an electrode system comprising a working electrode, a counter electrode and a pseudo-reference electrode, wherein the kinetic parameter is associated with ferric reduction or both ferric reduction and ferrous oxidation” is well-known in the art for the method of ORP measurement.  In sum, this limitation does not amount to significantly more because the additional elements represent insignificant extra-solution activities, which do not provide an inventive concept.  The claim is not eligible.



Regarding claim 3, the limitation “imposing a constant cathodic overpotential on the working electrode” is well-known, routine and conventional in the field of electrochemistry and describes a potential polarization.  For example, Buchanan discloses experimental electrochemical corrosion studies employing a potentiostatic circuit (Fig. 4.12; page 113, para. 3, lines 1-2) by plotting polarization curves (Fig. 4.13; page 114, para. 2, line 1).  The potentiostat can be set to polarize the WE cathodically in which case the net reaction at the WE surface is reduction (page 113, last line to page 114, line 1).  The setpoint potential is reset continuously or stepwise to control the potential-time history of the WE while Iex is measured (page 114, para. 1, lines 6-8).  Thus, when the setpoint potential is reset stepwise, a constant cathodic overpotential is deemed to be imposed on the working electrode.  

Regarding claim 4, the limitation “imposing an anodic overpotential followed by a cathodic overpotential on the working electrode and measuring a ratio of an anodic current to a cathodic current OR imposing a cathodic overpotential followed by an anodic overpotential on the working electrode and measuring a ratio of a cathodic current to an anodic current” is well-known, routine and conventional in the field of 

Regarding claim 7, the limitation “wherein the reference electrode for measuring the ORP of the calibration solution is an external pressure balanced reference electrode (EPBRE) or a flow through reference electrode (FTRE)” is well-known, routine and conventional in the field of oxidation-reduction potential measurement.  For example, Yue discloses an external pressure balanced Ag/AgCl RE with a double-porous junction filled with 0.1 mol/kg KCL (page 201, Col. 1, para. 1, line 6-7); the prior art, Hicks (U.S. Patent Pub. 2008/0179179), discloses a device for measuring and monitoring oxidation-reduction potential at operating temperature and pressure in a hot water system ([0009] 

Regarding claim 9, the limitation “wherein the working electrode, the counter electrode and the pseudo-reference electrode each independently comprise a platinum sensor” is well-known, routine and conventional in the field of oxidation-reduction potential measurement.  For example, Yue discloses platinum electrode (page 200, Col. 1, par. 3, line 4); Buchanan discloses the working electrode may also be an inert metal such as platinum (page 100, para. 2, lines 8-9); the auxiliary or counter electrode is usually platinum (Fig. 4.5; page 100, para. 2, lines 11); the accepted primary reference electrode consists of platinum (page 91, para. 2, lines 1-2); Gilat discloses the working electrode is made from platinum ([0156] lines 2-3), and the counter electrode made from a coiled platinum wire ([0156] lines 3-4).

Regarding claim 10, the limitation “wherein the working electrode, the counter electrode and the pseudo-reference electrode each comprise a platinum wire sensor” is well-known, routine and conventional in the field of oxidation-reduction potential measurement.  For example, Yue discloses platinum electrode (page 200, Col. 1, par. 3, line 4); Buchanan discloses the working electrode may also be an inert metal such as platinum (page 100, para. 2, lines 8-9); the auxiliary or counter electrode is usually 

Regarding claims 11-12, the 101 analysis on the patentable eligible subject matter is presented as follows:
Step 1: Claims 11-12 are directed to a method for in situ measurement of an oxidation/reduction potential (ORP), which is a process and falls within four statutory categories of invention. 
Step 2A Prong One: The recited steps “calculating a total soluble iron concentration in the solution using the ORP of the solution” in claim 11 and “calculating an extent of sulphide oxidation in the solution using the ORP of the solution” in claim 12 are directed to one of the judicial exceptions, i.e., abstract idea, because these limitations merely recite calculations based on the ORP of the solution and are simple 
Step 2A Prong Two: Claims 11-12 do not recite the additional elements for the calculations.  
Step 2B: As a whole, claims 11-12 do no recite any additional elements to amount to significantly more than the recited exception or adds an inventive concept to the claim
Thus, claims 11-12 are not eligible.

Regarding claims 13-14, the limitations “wherein the solution is a slurry comprising iron” in claim 13 and “wherein the solution is a slurry from a pressure oxidation process” in claim 14 is well-known, routine and conventional in the field of ORP (i.e., redox potential) measurement of the ore in the metallurgical industry.  For example, Yue discloses the hydrometallurgical processing (page 196, Col. 1, para. 1, line 6) is based on sulfuric acid with ferric ions and/or dissolved oxygen as oxidants (page 196, Col. 2, para. 1, lines 2-3), which can be regarded as electrochemical process with cathodic reduction of the oxidant (ferric regenerated by oxygen) and anodic oxidation of chalcopyrite (page 196, Col. 2, para. 2, lines 1-3).  Thus, the hydrometallurgical processing based on electrochemical reactions involves a slurry solution ([Abstract] lines 3-4: the solution with main species including H+, Fe2+, Fe3+, SO42+, HSO4-, FeHSO4+, FeSO4, FeHSO42+, Fe(SO4)2-, FeSO4+, Fe2O3 and H2O is deemed to be a slurry) that comprises iron (page 196, Col. 2, para. 1, lines 2-3) or from a pressure oxidation process (page 196, Col. 2, para. 1, line 7).  Further, as an 

Regarding claim 15, the limitation “wherein the solution is at a temperature between about 25 ºC and about 230 ºC” is well-known, routine and conventional in the field of ORP (i.e., redox potential) measurement.  For example, Yue discloses the redox potential can be measured and determined based on temperature within the temperature range from 25 ºC to 150 ºC ([Abstract] lines 1-3); Hicks disclose high temperature and pressure oxidation-reduction potential measurement (title) in hot water system having a temperature from about 37 ºC up to about 370 ºC ([0035] lines 3-4).
Allowable Subject Matter
Claim(s) 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose nor render obvious all of the cumulative limitations of claim 6 with particular attention to the limitations:
ions and at least two calibration solutions with different ratios of ferric to ferrous ions are measured for obtaining the ORP calibration data, and
wherein the ORP of the solution corresponds to the ORP of the calibration solution at the same value for the kinetic parameter.
Here, Yue teaches a thermodynamic model to reliably simulate the speciation of the quaternary H2SO4-Fe2(SO4)3-FeSO4-H2O system ([Abstract] lines 1-2), and electrochemical measurements using a standard three-electrode cell including a counter electrode, a working electrode, and a reference electrode (page 200, Col. 2, section 3.3), but it does not teach experimental calibration for determination of ORP.  The prior art, West (U.S. 6,350,367), teaches using calibration solutions to calibrate electrochemical cells for ORP measurement (Col. 1, lines 8-9, 17-18, 28-29).  The calibration solution is Zobell’s Solution containing the redox couple iron(III)hexacyanoferrate and Iron (II) hexacyanoferrate, also known as ferricyanide/ferrocyanide or Light’s Solution containing the redox couple iron (III) and iron (II), also known as ferric/ferrous (Col. 1, lines 49-54).  However, it does not teach at least two calibration solutions with different ratios of ferric to ferrous ions that are measured for obtaining the ORP calibration data so that the ORP of the solution corresponds to the ORP of the calibration solution at the same value for the kinetic parameter.  Therefore, neither Yue nor West disclose nor render obvious all of the cumulative limitations of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795